                                                Case 15-63347-jwc            Doc 82        Filed 07/29/19 Entered 07/29/19 17:30:16                                    Desc
                                                                                                 Page 1 of 7
                                                                                        Form 1
                                                                                                                                                                                                         Page: 1-1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    15-63347-JWC                                                                                                                 Trustee Name:        (300320) S. Gregory Hays
Case Name:       HCG SOFTWARE, LLC                                                                                                        Date Filed (f) or Converted (c): 07/16/2015 (f)
                                                                                                                                          § 341(a) Meeting Date:       08/25/2015
For Period Ending:      06/30/2019                                                                                                        Claims Bar Date: 11/02/2015

                                                     1                                            2                              3                            4                      5                          6

                                             Asset Description                                 Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                   Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                   and Other Costs)                                                             Remaining Assets

    1       Checks                                                                                     1,382.67                           1,382.67                                               0.00                        FA

    2       JPMorgan Chase Bank checking account                                                             0.00                              0.00                                              0.00                        FA

    3       U.S. Bank checking Account                                                                     346.60                           346.60                                               0.00                        FA

    4       Security deposit held by landlord                                                         34,667.00                                0.00                                              0.00                        FA
            Subject to offset against unpaid rent.

    5       Accounts Receivable                                                                       15,639.12                          15,639.12                                        1,589.67                           FA

    6*      Judgment Against Public Sector Solutions, Inc (See Footnote)                           1,031,652.50                          12,500.00                                       25,000.00                           FA

    7       Loan made to Andy Seitz                                                                    8,400.00                                0.00                                              0.00                        FA

    8       Unauthorized payments to Scott D. Stanton                                                 Unknown                                  0.00                                              0.00                        FA

    9       Software and associated software code                                                     Unknown                            83,000.00                                       83,000.00                           FA

    10      URL: previsionepm.com                                                                           50.00                            50.00                                               0.00                        FA

    11      URL: hcgsoftware.com                                                                            50.00                            50.00                                               0.00                        FA

    12      Miscellaneous office equipment (See Attachment B                                           1,000.00                           1,000.00                                        1,000.00                           FA

    13      Computers and monitors                                                                     1,500.00                           1,500.00                                        1,500.00                           FA

    14      Servers                                                                                    3,500.00                           3,500.00                                        3,500.00                           FA

    15      Tax Refunds (u)                                                                                  0.00                           382.67                                          384.12                           FA

    16      Avoidance Action Claims (u)                                                                      0.00                         2,759.34                                        2,759.34                           FA

    17      Insurance Payment (u)                                                                            0.00                           500.00                                          500.00                           FA

   17       Assets                Totals        (Excluding unknown values)                       $1,098,187.89                        $122,610.40                                     $119,233.13                       $0.00


     RE PROP# 6             Public-Sector Solutions ("PSS") filed Chapter 7 in the District of Maryland. The Trustee for PSS has resolved a fraudulent conveyance claims in that matter. The Trustee negotiated
                            a settlement with the Trustee in the PSS bankruptcy case.
                                         Case 15-63347-jwc              Doc 82       Filed 07/29/19 Entered 07/29/19 17:30:16                     Desc
                                                                                           Page 2 of 7
                                                                              Form 1
                                                                                                                                                                                Page: 1-2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    15-63347-JWC                                                                                               Trustee Name:      (300320) S. Gregory Hays
Case Name:     HCG SOFTWARE, LLC                                                                                        Date Filed (f) or Converted (c): 07/16/2015 (f)
                                                                                                                        § 341(a) Meeting Date:   08/25/2015
For Period Ending:     06/30/2019                                                                                       Claims Bar Date: 11/02/2015


      Major Activities Affecting Case Closing:
                                    The Trustee held a public auction for the sale of certain assets of the Debtor including the PrevisionEPM computer program, inventory and customer
                                    base and list.

                                    Regarding Asset # 6. The Debtor holds a judgment and post petition administrative claims against Public-Sector Solutions ("PSS"). PSS is in Chapter 7
                                    in the District of Maryland. The Trustee for PSS has resolved a fraudulent conveyance claim in that matter. The Trustee negotiated a settlement with
                                    the Trustee in the PSS bankruptcy case to resolve the bankruptcy estate's claims in that matter.

                                    The Trustee anticipates filing his Final Report shortly.

      Initial Projected Date Of Final Report (TFR):             12/31/2017                              Current Projected Date Of Final Report (TFR):              12/31/2019


             07/29/2019                                                                                  /s/S. Gregory Hays

                Date                                                                                     S. Gregory Hays
                                                  Case 15-63347-jwc       Doc 82           Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                                 Page 3 of 7
                                                                                   Form 2                                                                                                            Page: 2-1
                                                                   Cash Receipts And Disbursements Record
Case No.:                       15-63347-JWC                                                                  Trustee Name:                      S. Gregory Hays (300320)
Case Name:                      HCG SOFTWARE, LLC                                                             Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                  **-***6882                                                                    Account #:                         ******4866 Checking Account
For Period Ending:              06/30/2019                                                                    Blanket Bond (per case limit): $30,203,000.00
                                                                                                              Separate Bond (if applicable): N/A

    1            2                                 3                                                      4                                                  5                       6                    7

  Trans.    Check or                     Paid To / Received From                        Description of Transaction                        Uniform         Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                                                                      Tran. Code         $                        $

 08/04/15     {16}       Davis & Galm                                  Preference funds from garnishment to US Bank                      1241-000                 2,759.34                                     2,759.34

 08/17/15     {15}       US Treasury                                   Refund - 1st quarter 2015 Form 941                                1224-000                   382.67                                     3,142.01

 08/17/15     {17}       The Hartford                                  Personal property damage 10/22/14                                 1229-000                   500.00                                     3,642.01

 08/31/15                Rabobank, N.A.                                Bank and Technology Services Fee                                  2600-000                                          10.00               3,632.01

 09/09/15     {15}       US Treasury                                   Refund of December 2008 form 944                                  1224-000                     1.45                                     3,633.46

 09/09/15     {5}        University of Arkansas                        A/R Collection                                                    1121-000                 1,500.00                                     5,133.46

 09/18/15     {9}        Home Brands Group LLC                         Earnest Money Deposit. Sale of assets per Order, Dkt # 49.        1129-000                10,000.00                                    15,133.46

 09/24/15     {5}        MODA Health                                   Final bill                                                        1121-000                    89.67                                    15,223.13

 09/30/15                Rabobank, N.A.                                Bank and Technology Services Fee                                  2600-000                                          12.71              15,210.42

 10/19/15                Home Brands Group LLCWells Fargo SF           Wire transfer. Sale of assets per Order, Dkt # 49.                                        40,000.00                                    55,210.42

              {9}        Home Brands Group, LLC                        Allocation of sale proceeds to scheduled value.                   1129-000                                                             55,210.42

                                                                                                                            $73,000.00

              {14}       Home Brands Group LLC                         Allocation of sale proceeds to scheduled value.                   1129-000                                                             55,210.42

                                                                                                                             $3,500.00

              {13}       Home Brands Group LLC                         Allocation of sale proceeds to scheduled value.                   1129-000                                                             55,210.42

                                                                                                                             $1,500.00

              {12}       Home Brands Group LLC                         Allocation of sale proceeds to scheduled value.                   1129-000                                                             55,210.42

                                                                                                                             $1,000.00

                         William Smith                                 Payment of secured claim in assets sold.                          4210-000                                                             55,210.42

                                                                                                                         -$39,000.00

 10/30/15                Rabobank, N.A.                                Bank and Technology Services Fees                                 2600-000                                          42.97              55,167.45

 11/30/15                Rabobank, N.A.                                Bank and Technology Services Fees                                 2600-000                                          76.70              55,090.75



                                                                                                                                   Page Subtotals:           $55,233.13                  $142.38          true

{ } Asset Reference(s)                                                                                                                                                       ! - transaction has not been cleared
                                            Case 15-63347-jwc        Doc 82         Filed 07/29/19 Entered 07/29/19 17:30:16                             Desc
                                                                                          Page 4 of 7
                                                                               Form 2                                                                                                    Page: 2-2
                                                               Cash Receipts And Disbursements Record
Case No.:                      15-63347-JWC                                                            Trustee Name:                 S. Gregory Hays (300320)
Case Name:                     HCG SOFTWARE, LLC                                                       Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                 **-***6882                                                              Account #:                    ******4866 Checking Account
For Period Ending:             06/30/2019                                                              Blanket Bond (per case limit): $30,203,000.00
                                                                                                       Separate Bond (if applicable): N/A

    1            2                             3                                                  4                                               5                      6                    7

  Trans.    Check or                 Paid To / Received From                      Description of Transaction                  Uniform          Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                                                          Tran. Code          $                       $

 12/31/15                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        87.17               55,003.58

 01/29/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        76.27               54,927.31

 03/01/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        76.16               54,851.15

 03/31/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        86.55               54,764.60

 04/29/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        75.93               54,688.67

 05/31/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        75.82               54,612.85

 06/30/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        86.18               54,526.67

 07/29/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        75.60               54,451.07

 08/31/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        85.91               54,365.16

 09/30/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        77.98               54,287.18

 10/31/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        75.27               54,211.91

 11/30/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        82.95               54,128.96

 12/30/16                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        77.64               54,051.32

 01/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        82.91               53,968.41

 02/28/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        72.45               53,895.96

 03/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        80.10               53,815.86

 04/28/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        72.24               53,743.62

 05/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        85.03               53,658.59

 06/30/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        77.17               53,581.42

 07/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        74.49               53,506.93

 08/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                          2600-000                                        84.66               53,422.27



                                                                                                                       Page Subtotals:                   $0.00           $1,668.48            true

{ } Asset Reference(s)                                                                                                                                           ! - transaction has not been cleared
                                               Case 15-63347-jwc                  Doc 82          Filed 07/29/19 Entered 07/29/19 17:30:16                                 Desc
                                                                                                        Page 5 of 7
                                                                                         Form 2                                                                                                            Page: 2-3
                                                                         Cash Receipts And Disbursements Record
Case No.:                       15-63347-JWC                                                                         Trustee Name:                     S. Gregory Hays (300320)
Case Name:                      HCG SOFTWARE, LLC                                                                    Bank Name:                        Rabobank, N.A.
Taxpayer ID #:                  **-***6882                                                                           Account #:                        ******4866 Checking Account
For Period Ending:              06/30/2019                                                                           Blanket Bond (per case limit): $30,203,000.00
                                                                                                                     Separate Bond (if applicable): N/A

    1            2                                 3                                                             4                                                 5                       6                    7

  Trans.    Check or                   Paid To / Received From                                 Description of Transaction                       Uniform         Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                                                                            Tran. Code         $                        $

 09/29/17                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         74.27               53,348.00

 10/31/17                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         81.84               53,266.16

 11/30/17                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         76.61               53,189.55

 12/29/17                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         73.95               53,115.60

 01/25/18     {6}        Public-Sector Solutions, inc (Yumkas, Vidmar IOLTA)   Settlement of claim between HCG Trustee, PSS Trustee, USL       1149-000                12,500.00                                    65,615.60
                                                                               Financials, Inc., and Konstantinos Alexakis per Order, docket
                                                                               # 74.

 01/31/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         87.03               65,528.57

 02/28/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         87.96               65,440.61

 03/05/18     {6}        Joesph J Bellinger, Trustee for Public-Sector         Settlement of claim between HCG Trustee, PSS Trustee, USL       1149-000                12,500.00                                    77,940.61
                         Solutions                                             Financials, Inc., and Konstantinos Alexakis per Order, docket
                                                                               # 74.

 03/30/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        108.50               77,832.11

 04/30/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        108.21               77,723.90

 05/31/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        122.98               77,600.92

 06/29/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        107.89               77,493.03

 07/31/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        118.89               77,374.14

 08/31/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                        115.00               77,259.14

 09/28/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         59.26               77,199.88

 10/31/18                Rabobank, N.A.                                        Bank and Technology Services Fees                               2600-000                                         69.79               77,130.09




                                                                                                                                        Page Subtotals:            $25,000.00              $1,292.18            true

{ } Asset Reference(s)                                                                                                                                                             ! - transaction has not been cleared
                                      Case 15-63347-jwc      Doc 82       Filed 07/29/19 Entered 07/29/19 17:30:16                             Desc
                                                                                Page 6 of 7
                                                                        Form 2                                                                                                    Page: 2-4
                                                        Cash Receipts And Disbursements Record
Case No.:                15-63347-JWC                                                       Trustee Name:                 S. Gregory Hays (300320)
Case Name:               HCG SOFTWARE, LLC                                                  Bank Name:                    Rabobank, N.A.
Taxpayer ID #:           **-***6882                                                         Account #:                    ******4866 Checking Account
For Period Ending:       06/30/2019                                                         Blanket Bond (per case limit): $30,203,000.00
                                                                                            Separate Bond (if applicable): N/A

    1            2                      3                                               4                                              5                        6                     7

  Trans.    Check or          Paid To / Received From                   Description of Transaction                 Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                               Tran. Code          $                        $


                                                             COLUMN TOTALS                                                                  80,233.13                3,103.04             $77,130.09
                                                                   Less: Bank Transfers/CDs                                                      0.00                    0.00
                                                             Subtotal                                                                       80,233.13                3,103.04
                 true                                              Less: Payments to Debtors                                                                             0.00

                                                             NET Receipts / Disbursements                                                  $80,233.13               $3,103.04




                                                                                                                                                                                      false

{ } Asset Reference(s)                                                                                                                                  ! - transaction has not been cleared
                                          Case 15-63347-jwc   Doc 82        Filed 07/29/19 Entered 07/29/19 17:30:16                    Desc
                                                                                  Page 7 of 7
                                                                        Form 2
                                                                                                                                                             Page: 2-5
                                                        Cash Receipts And Disbursements Record
Case No.:                  15-63347-JWC                                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 HCG SOFTWARE, LLC                                            Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***6882                                                   Account #:                    ******4866 Checking Account
For Period Ending:         06/30/2019                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                        Separate Bond (if applicable): N/A


                                        Net Receipts:          $80,233.13
                           Plus Gross Adjustments:             $39,000.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                          Net Estate:         $119,233.13




                                                                TOTAL - ALL ACCOUNTS                        NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                ******4866 Checking Account                        $80,233.13             $3,103.04      $77,130.09

                                                                                                                     $80,233.13                  $3,103.04     $77,130.09
